Barclay, C. J.

(dissenting).

We do not agree to the ruling that the charter of Kansas City in effect prohibits the board of police commissioners from appointing a chief of police for a term of six months, whether that appointment be “probationary,” or be called by any other name. Whatever be the term for which the board may properly appoint a police chief, we think it manifest that the appointee must be qualified by law to take and hold the office. Even if the appointment was correctly made on pi’obation, that would not exempt the appointee from an investigation into his eligibility by a writ of quo ivarranto.
It was held in State ex rel. Att’y-Gen. v. Bus (1896) 135 Mo. 325 (36 S. W. Rep. 636) that an appointment as deputy sheriff, merely at the pleasure of the sheriff, was not so transitory in its nature as to remove the deputy from liability to answer a quo warranto. To *537the same general effect, see Queen v. Guardians (1851) 17 Ad. & El. N. S. 149; Burch v. Hardwicke (1878) 30 Gratt. 24.
The Constitution of Missouri demands that no person shall be elected or appointed to any office in this State, civil or military, who shall not have resided in this State one year next preceding his election or appointment. Const. 1875, art. 8, sec. 12. The Attorney-General represents that defendant holds the office of chief of police of Kansas City in violation of that provision of the organic law.
It is not the duration of defendant’s office but the nature of the functions appertaining to the office that determines whether its incumbent is subject to respond to the call of the State by its writ of quo warranto.
By the charter of Kansas City the police chief is repeatedly named as a city officer. He is given large personal powers of arrest as a conservator of the peace; he is the head of the active police force of the city; he is paid from the public funds. Art. 4, sec. 20; Art. 11, secs. 20, and 24; Art. 17, sec. 13. His duties under the charter involve the exercise of important powers of government whieh the people have delegated to him by law for the preservation of peace and order. He is obviously a public officer. Brown v. Russell (1896) 166 Mass. 14 (43 N. E. Rep. 1005). And he must possess the qualifications as to residence which the Constitution demands of the incumbent of “any office in this State.’’ State ex rel. v. Valle (1867) 41 Mo. 29.
There' can be no doubt that the law of to-day is that no person can hold a public office who does not meet all the requirments of the organic and statutory law governing the office, and that a person who enters into such office, being ineligible thereto, may be ousted *538by means of a writ of quo warranto. State ex rel. Snyder v. Newman (1887) 91 Mo. 445 (3 S. W. Rep. 849).
2. The second ground of defendant’s plea to the jurisdiction consists of the claim that the question of his eligibility is one within the exclusive power of the board of police commissioners to decide. That contention is founded on the declaration touching “exclusive jurisdiction” of the board, contained in section 22 of article 11 of the charter. A careful reading of that section satisfies us that the grant of exclusive jurisdiction refers only to the trial of complaints against policemen, after the appointment for a term of years. The language of the charter on that point does not purport to confer exclusive jurisdiction on the board to determine the eligibilty of any officer or patrolman of the police force. If it did purport to do so, we should then have to inquire how far such an enactment could be supported in view of the large grant of jurisdiction in quo warranto to the Supreme Court by the organic law. But what has been already said renders unnecessary any further discussion on this branch of the case.
3. We conclude that defendant’s plea to the jurisdiction is not well taken, and that the motion of the Attorney-General to strike it out as insufficient should be sustained.
4. In the brief of counsel for defendant, he asks to be allowed to answer on the merits, in event his plea to the jurisdiction should be adjudged insufficient. Assuming that the code of practice is applicable to proceedings such as this, it appears to us that the court, in the exercise of its discretion, should give defendant leave to answer over, provided he pleads to the merits instanter, so as to cause no substantial delay in getting to a judgment in the cause. Judge Robikson joins in-this opinion.